In re Ana Lucia Gelabert















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-281-CV

IN RE ANA LUCIA GELABERT

 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Relator Ana Lucia Gelabert was convicted of two counts of attempted capital murder.  The
jury sentenced her to life on each count.  The First District Court of Appeals affirmed her
convictions in Gelabert v. State, 712 S.W.2d 813 (Tex. App.—Houston [1st Dist.] 1986, pet.
ref'd).
      Presently, Gelabert is seeking relief by way of habeas corpus because she feels she has been
wrongfully denied some of her "good conduct" time by the prison officials.  She mailed her
application for a writ of habeas corpus to the District Clerk of Coryell County who has not filed
the application.
      She brings this mandamus action against Judge Zeigler and his Court Administrator, whom
Relator identifies as a "clerk," seeking a writ from this court ordering the clerk to file the
application for a writ of habeas corpus and to set it for hearing.  Her only complaint against Judge
Zeigler seems to be that although he has been made aware of her application, he has not held a
hearing on it.
      Mandamus is available only when relator has no adequate remedy at law.  Walker v. Packer,
827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).  In this case, Gelabert does have another
adequate legal remedy available.  She could file a petition for mandamus relief with Judge Zeigler
requesting that he direct the clerk to file her application and set it for hearing.  See Crouch v.
Stanley, 390 S.W.2d 795, 798 (Tex. Civ. App.—Eastland 1965, writ ref'd n.r.e.), which holds
that "a District Court has jurisdiction to entertain a petition for a writ of mandamus . . . where .
. . there has been a failure of a public official to perform a ministerial duty."
      For the reasons hereinabove stated, Relator's Petition for Writ of Mandamus is denied.
 
                                                                               JOHN A. JAMES, JR.
                                                                               Justice (Retired)

Before Chief Justice Davis,
      Justice Vance, and
      Justice James (Retired)
Petition denied
Opinion delivered and filed November 19, 1997
Do not publish

justify">Dismissed
Opinion delivered and filed January 17, 2001
Do not publish